      Case 3:18-cv-02066-N-BN Document 48 Filed 12/01/20        Page 1 of 1 PageID 650



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JYUE HWA FU,                                  §
                                              §
                  Plaintiff,                  §
                                              §
V.                                            §   No. 3:18-cv-2066-N-BN
                                              §
YEH CHIN CHIN, DAVID LING, and                §
LING’S HOLDING, LLC,                          §
                                              §
                Defendants.                   §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

           After making an independent review of the pleadings, files, and records in this

     case, and the Findings, Conclusions, and Recommendation of the United States

     Magistrate Judge dated October , the Court finds that the Findings Conclusions, and

     Recommendation of the Magistrate Judge are correct and they are accepted as the

     Findings, Conclusions, and Recommendation of the Court.

           IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

     Recommendation of the United States Magistrate Judge are accepted.

           SO ORDERED this 1st day of December, 2020.




                                              _____________________________________
                                              DAVID C. GODBEY
                                              UNITED STATES DISTRICT JUDGE




                                              1
